DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it includes the legal language, “comprising” line 2 and because it does not include the method steps as now claimed.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 5 - in line 1, “the determined length” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shabat(2015/0230904).
Claim 1 - Shabat teaches a method for selectively occluding an anatomical duct, including providing a band -10- (different reference numbers for different embodiments) comprising a closing device, buckle -20- and an inflatable reservoir -3- on an inner face of the band, said inflatable reservoir extending over only a first part of a length of the band, see figure 3, a second part of said length defining a free inner surface, opposite element -3- at reference numeral -10- as shown in figure 3, of the band; winding the band around the anatomical duct so that a first portion of the anatomical duct is supported by the free inner surface of the band, at -5- see paragraph [0083] and paragraphs [0120]-[0122], and a second portion of the anatomical duct opposite to the first portion is in contact with the inflatable reservoir; locking the closing device to maintain the band wound upon itself, see paragraph [0090] and locking element set forth in paragraph [0093]; and inflating the reservoir so as to compress the anatomical duct between the inflated reservoir and the free inner surface of the band, element -3- is inflated upon implantation and then reinflated as needed, see paragraph [0122].
Claim 2 - the anatomical duct is in direct contact with the free inner surface of the band, opposite inflatable element -3- as shown in figure 3.
Claim 6 - no specific length for the band -10- is set forth in Shabat, however the band of Shabat and the band of the applicant are for use surrounding a urethra, therefore it is the position of the office that the band inherently requires a length within the claimed range of between 30 and 110 mm.
Claim 14 - Shabat teaches placing the device around the urethra, see paragraph [0010] 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shabat(2015/0230904).

Claims 3-5 - no specific length of inflatable member -3- relative to the band length is given.  As shown in figure 3, the inflatable member is shown as about half of the length.   It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to select any workable length of the inflatable member -3- with respect to the band -10- by routine experimentation when the general conditions of the claim are disclosed. See, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.", MPEP 2144.05 II. A.  

Claim 15 - Shabat teaches a method for selectively occluding an anatomical duct, including providing a band -10- (different reference numbers for different embodiments) comprising a closing device, buckle -20- and an inflatable reservoir -3- on an inner face of the band, said inflatable reservoir extending over only a first part of a length of the band, see figure 3, a second part of said length defining a free inner surface, opposite element -3- at reference numeral -10- as shown in figure 3, of the band; winding the band around the anatomical duct so that a first portion of the anatomical duct is supported by the free inner surface of the band, at -5- see paragraph [0083] and paragraphs [0120]-[0122], and a second portion of the anatomical duct opposite to the first portion is in contact with the inflatable reservoir; locking the closing device to maintain the band wound upon itself, see paragraph [0090] and locking element set forth in paragraph [0093]; and inflating the reservoir so as to compress the anatomical duct between the inflated reservoir and the free inner surface of the band, element -3- is inflated upon implantation and then reinflated as needed, see paragraph [0122].  Shabat does not set forth specific length of inflatable member -3- relative to the band.  As shown in figure 3, the inflatable member is shown as about half of the length.  It is the position of the office that the device is designed to avoid pinching because the device is designed to exert the minimum pressure necessary to maintain continence  see paragraph [0087].  It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to select any workable length of the inflatable member -3- with respect to the band -10- by routine experimentation when the general conditions of the claim are disclosed. See, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.", MPEP 2144.05 II. A.  


Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shabat(20150230904) in view of Haber et al.(4,584,990, hereinafter Haber).
Claim 12 - Shabat teaches a method as claimed but does not use a slot and teeth for the locking step.   Shabat does set forth that any known closing mechanisms may be used, paragraph [0095]. 
Haber teaches a urethra cuff using a slot and teeth as an adjustable closure mechanism, see figures 5-7 and column 4 lines 37-48.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use the clip and locking ridges taught by Haber in place of the closing mechanism of Shabat as suggested by Shabat paragraph [0095].
Claim 13 - the teeth, ridges of the combination are arranged on an outer face of the band as set forth in Haber.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shabat(20150230904) in view of Lane et al(4,828,544, hereinafter Lane).
Claims 10 and 11 - Shabat teaches a method as claimed but does not use a tubing connector as a locking mechanism for the locking step.   Shabat does set forth that any known closing mechanisms may be used, paragraph [0095]. 
Lane teaches a tubing connector -51- and aperture -62- as a latching mechanism, see column 6 lines 35-48 and figures 9 and 10.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use the tubing connector and aperture taught by lane in place of the of the closing mechanism of Shabat as suggested by Shabat paragraph [0095].
	The connector -51- would be placed at the end of the element -10- of Shabat as taught by Lane.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shabat(2015/0230904) as applied to claim 1 above, and further in view of McWhorter et al(3,744,063, hereinafter McWhorter).
	Claims 7-9 - Shabat teaches a mesh biocompatible collar -10- but does not provide the specific materials used for the collar, see paragraphs [0021], [0032] and [0113].
	McWhorter teaches a collar for surrounding a body lumen and made with a textile fabric of polyester weave(mesh) coated with silicone, see column 3 lines 35-40.
	The band -36- is considered a functional equivalent to the collar -10- of Shabat because both elements are wrapped around a urethra.  
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use the mesh fabric coated with silicone as taught by McWhorter for the unnamed material of Shabat as a substitution of functionally equivalent elements.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791